         Case 1:17-cv-01082-LY Document 10 Filed 02/14/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION                             ZUI9FEB R.     PM 14:05

ROBERT LEE, D/B/A LEE GOBER &                 §
REYNA                                         §
               PLAINTIFF,                     §
                                              §
V.                                            §     CAUSE NO. 1 :17-CV-1082-LY
                                              §
PRUDENT PUBLISHING CO. INC.,                  §
              DEFENDANT.                      §

                                    FINAL JUDGMENT

       Before the court is the above-styled and numbered cause. On this same date, the court

rendered an order dismissing this cause with prejudice. As nothing remains to resolve, the court

renders the following Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       IT IS ORDERED that the case is CLOSED.

       SIGNED this                day of February, 2019.




                                                  TED STA
